         Case 1:18-cv-04047-LAK Document 105 Filed 12/27/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

 In re

 CUSTOMS AND TAX ADMINISTRATION OF                                 MASTER DOCKET
 THE KINGDOM OF DENMARK
 (SKATTEFORVALTNINGEN) TAX REFUND                                  18-md-2865 (LAK)
 SCHEME LITIGATION

 This document relates to: All Cases.




  MOTION FOR ISSUANCE OF A REQUEST FOR INTERNATIONAL JUDICIAL
           ASSISTANCE TO OBTAIN EVIDENCE IN DENMARK

              PLEASE TAKE NOTICE that the undersigned attorneys for the plaintiff

SKATTEFORVALTNINGEN (“SKAT”), the Customs and Tax Administration of the Kingdom

of Denmark, will apply before the Honorable Lewis A. Kaplan of the Southern District of New

York at the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, New York,

New York, 10007, at a time and date to be determined by the Court, for the issuance of a Request

for International Judicial Assistance Pursuant to the Hague Convention on the Taking of

Evidence Abroad in Civil and Commercial Matters and 28 U.S.C. § 1781(b)(2). In support of

this motion, SKAT relies upon the accompanying Memorandum of Law and Declaration of Neil

J. Oxford dated December 27, 2019 and the exhibits attached thereto.
       Case 1:18-cv-04047-LAK Document 105 Filed 12/27/19 Page 2 of 2



Dated: New York, New York
       December 27, 2019
                                      HUGHES HUBBARD & REED LLP

                                      By: /s/ Neil J. Oxford
                                         William R. Maguire
                                         Marc A. Weinstein
                                         Neil J. Oxford
                                         Dustin P. Smith
                                      One Battery Park Plaza
                                      New York, New York 10004-1482
                                      Telephone: (212) 837-6000
                                      Fax: (212) 422-4726
                                      bill.maguire@hugheshubbard.com
                                      marc.weinstein@hugheshubbard.com
                                      neil.oxford@hugheshubbard.com
                                      dustin.smith@hugheshubbard.com

                                      Counsel for Plaintiff Skatteforvaltningen
                                      (Customs and Tax Administration of the
                                      Kingdom of Denmark)




                                     2
